Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a package cover and associated package assembly, classified in B65D5/4233.
II. Claims 14-17, drawn to a method of making a package cover, classified in B65B15/00.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process wherein the paperboard blank does not require to be die cut and may be cut by hand or other than a die.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The methodology of die-cutting is not required to provide the claimed package cover and its associated package assembly. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Umar Bakhsh on July 26, 2022, a provisional election was made without traverse to prosecute the invention of Invention I,  claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim 5 is objected to because of the following informalities: In claim 5, line 1, “package” is misspelled. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2,881,662) in view of Fedor (2009/0288981). Harris discloses a package cover comprising a foldable paperboard blank (10) comprising a front panel (20 or 20 and 22), a rear panel (24), a tab (34) extending from the front panel and a shoulder (15) connecting the front and rear panels, wherein the rear panel defines a notch (between 30 and 30) configured to receive the tab therethrough when the blank is folded into a cover configuration (Figures 3 or 4). Harris does not disclose the front panel being printed. However, Fedor discloses a similar foldable paperboard blank (12) with one panel provided with printing (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package cover of Harris with printing in the manner of Fedor as claimed, as such a modification would predictably provide display information to the package cover.  
As to claim 2, the front panel (20 and 22) has a first length and the rear panel (24)has a second length shorter than the first length.
As to claim 3, official notice is taken that tapering a hinged portion between panels has long been recognized between panels of differing length. 
As to claims 4 and 5, the particular dimensioning of the package cover would fail to distinguish any patentable result therefrom. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claim 6, to employ score lines to provide fold lines in paperboard is officially noted to be old and well known in the paperboard art. 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (1,412,635) in view of Hilliard (2,931,559). Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 8-282770 in view of Hilliard (2,931,559). Ten Eyck and JP 8-282770 each disclose a package cover comprising a foldable paperboard blank (forming the folder disclosed; Figure 1; respectively) comprising a front panel (3; 6), a rear panel (5; 2), a tab (6; 11) extending from the front panel and a shoulder (2; 8) connecting the front and rear panels, wherein the rear panel defines a notch (7a; 13) configured to receive the tab therethrough when the blank is folded into a cover configuration (Figure 3; Figure 5). Ten Eyck and JP 8-282770 do not disclose the front panel being printed. However, Hilliard discloses a similar package cover (10) with printing provided on various panels (see Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package cover of either one of Ten Eyck and JP 8-282770 with printing in the manner of Hilliard as claimed, as such a modification would predictably provide display information to the package cover to allow mailing and information to a user.   
As to claims 4 and 5, the particular dimensioning of the package cover would fail to distinguish any patentable result therefrom. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claim 6, to employ score lines to provide fold lines in paperboard is officially noted to be old and well known in the paperboard art. 
As to claim 7, JP 8-282770 disclose at least a fold line () at a base of the tab, and again, o employ score lines to provide fold lines in paperboard is officially noted to be old and well known in the paperboard art. 

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 9-13 would also then be allowable.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG